Citation Nr: 0837214	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-19 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for residuals of bilateral keratoplasty. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran, D. F. 


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from November 1976 to August 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

The veteran appeared at a Travel Board Hearing before the 
undersigned in July 2007.  A transcript is associated with 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran had bilateral keratoplasty surgery during his 
lengthy period of military service.  He was granted service 
connection for the condition with a noncompensable rating, 
effective from September 1997.  The RO granted a 10 percent 
rating effective to the date of a separate claim for increase 
received in December 2004.  The veteran has since come 
forward with the current claim, alleging an increase in 
severity.  The RO assigned a 30 percent rating in a January 
2005 rating decision.  The veteran took exception to this 
rating, maintaining that his condition was more severe than 
the 30 percent evaluation.  

The veteran contends that his disability is so severe that it 
causes a marked interference with employment.  He states that 
he must lubricate his eyes with drops every five minutes, and 
that often times he must step away from his duty station to 
replace his contact lenses (which he must wear, as glasses do 
not provide enough visual acuity for him).  The Board notes 
that the veteran works for the federal government, and is 
employed as a trainer with the Transportation Security 
Administration (TSA) of the U.S. Department of Homeland 
Security. 
As the veteran's job involves protecting citizens and 
aircraft from security threats, it is clear that visual 
acuity would be a necessary part of job performance.  The 
constant movements to flush out the eyes as well as replace 
contacts are major disruptions in the veteran's work with the 
TSA.  In October 2006, a VA examination report noted that the 
disruptions in work due to maintaining eye care were 
significant.  The veteran has alleged that he has been unable 
to compete for higher civil service positions, as he feels 
his eyes would disqualify him from consideration.  The Board 
has no reason to doubt the veteran's allegations, and 
concludes that the bilateral eye disability is productive of 
marked interference with employment.  As such, the Board 
finds that a referral must be made to the Director of VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board notes that the veteran has not had an ophthalmology 
examination for approximately two years, which is relatively 
dated given the continual contentions of an increase in 
severity.  While the age of an examination is not, in and of 
itself, a reason to remand, the Board finds that in the 
interest of obtaining a current assessment of the bilateral 
eye condition (given the allegation of worsening), that a new 
examination is warranted.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991)

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the veteran for a VA 
ophthalmology examination to determine the 
current severity of the bilateral 
residuals of keratoplasty.  The examiner 
should include a detailed report and 
indicate that the claims file was 
reviewed.  In addition to reporting on 
severity, the examiner should note and 
discuss the veteran's complaints of 
interference with his work as a TSA 
trainer.  

3.  Following the VA examination, the 
claims file must be sent to the Director 
of VA's Compensation and Pension Service 
for the consideration of an extraschedular 
rating.  The Director must include a 
determination in the file as well as an 
associated rationale.  Should the decision 
be less than fully favorable, the file 
must be returned to the RO/AMC for 
issuance of a supplemental statement of 
the case to the veteran and his 
representative.  Only once this has been 
accomplished, should the case be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

